DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 11 as representative, claim 11 recites: A design creation, distribution, and publishing system, comprising: an application server; a product database; a database; the database having a plurality of datasets; the datasets having data; a graphical user interface; the graphical user interface having a design page feature; the graphical user interface having a dataset page feature; the graphical user interface having an export page feature; wherein a user can generate a plurality of designs from a single design template; an e-commerce integration feature; the e-commerce integration feature having a set of parameters associated with a plurality of e-commerce websites.
    
                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to “create multiple designs from a single template” (Specification ¶0002). Accordingly, under step 2A (prong 1) the claim recites an abstract idea because 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 11 recites additional elements, including an application server, a product database, a database, and a graphical user interface. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 11 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 11 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

In view of the above, representative claim 11 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 12-17 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 11. Thus, each of claims 12-17 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 12-17 do not set forth further additional elements. Considered both individually and as a whole, claims 12-17 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 12-17 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 1-10 and 18-20 are parallel, i.e. recite similar concepts and elements, to claims 11-17, analyzed above, and the same rationale is applied.
In view of the above, claims 1-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sweetland et al., US PG Pub 2009/0019386 A1 (hereafter “Sweetland”), in view of Guglielmi et al., US PG Pub 2007/0285720 A1 (hereafter “Guglielmi”).

Regarding claim 1, Sweetland teaches a design creation and distribution, comprising: an application server (¶0015); a database (Figure 11 and ¶0102); the database having a plurality of datasets; the datasets having data (¶0063 and 0071); a graphical user interface (¶¶0015-0016); the graphical user interface having a design page feature (¶¶0019-0020); the graphical user interface having a dataset page feature (¶¶0063 and 0071); the graphical user interface having an export page feature (¶¶0035 and 0080); wherein a user can generate a plurality of designs from a single design template (¶¶0072-0078).
Sweetland does not explicitly teach a product database. Guglielmi teaches a flexible system for producing photobooks including the known element of a product database (Figure 1 and ¶¶0024-0026). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sweetland, to include a product database as taught by Guglielmi, in order to make the task less “involved and time-consuming,” as well as “to product proper content,” as suggested by Guglielmi (¶0001). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical 

Regarding claim 2, Sweetland in view of Guglielmi teaches the system of claim 1, further comprising: wherein the user can distribute a plurality of designs from a single distribution template (Sweetland ¶¶0077-0080).

Regarding claim 3, Sweetland in view of Guglielmi teaches the system of claim 1, further comprising: a plurality of layers; wherein the plurality of layers form a design (Sweetland ¶¶0037-0047).

Regarding claim 4, Sweetland in view of Guglielmi teaches the system of claim 1, further comprising: a plurality of layers; wherein the plurality of layers form a design (Sweetland ¶¶0037-0047); wherein the plurality of layers can be interchangeable such that a plurality of designs can be generated using the single design template (Sweetland ¶¶0061-0065).

Regarding claim 5, Sweetland in view of Guglielmi teaches the system of claim 1, further comprising: a second design template; a generate feature; wherein the generate feature generates a plurality of designs from the second design template (Sweetland ¶0020).

Regarding claim 6, Sweetland in view of Guglielmi teaches the system of claim 1, further comprising: a content management system (¶0020); the content management system having a database associated with a plurality of licensing rules (Guglielmi ¶0039); wherein the plurality of licensing rules are applied to the plurality of designs (Sweetland ¶¶0034 and 0062-0068). It would have been obvious to one of ordinary skill in the art to apply the licensing rules from Guglielmi to the rules applied to the plurality of designs in Sweetland for the reasons stated above with respect to claim 1.

Regarding claim 7, Sweetland in view of Guglielmi teaches the system of claim 1, further comprising: an e-commerce platform; the e-commerce platform having a selling feature (Guglielmi 

Regarding claim 8, Sweetland in view of Guglielmi teaches the system of claim 1, further comprising: a variation feature; the variation feature having a design manipulation rule set (Sweetland ¶¶0037-0047, 0062, and 0068); a content management system; the content management system having a predetermined set of licensing rules (Guglielmi ¶0039); a design; the design having multiple layers; wherein the design manipulation rule set of the variation feature automatically changes multiple layers of a design in accordance with the predetermined set of licensing rules (Sweetland ¶¶0037-0047). It would have been obvious to one of ordinary skill in the art to apply the licensing rules from Guglielmi to the rules applied to the plurality of designs in Sweetland for the reasons stated above with respect to claim 1.

Regarding claim 9, Sweetland in view of Guglielmi teaches the system of claim 1, further comprising: a design generator; a graphic design; wherein the graphic design is created by the user through the graphical user interface; the graphic design generated by the design template; a predetermined set of graphic design rules (Sweetland ¶¶0034-0038, 0049-0050, 0061, and 0072-0078); a performance ranking system; the performance ranking system having a plurality of parameters; the performance ranking system having a predetermined set of rules for ranking a plurality of parameters; wherein the design generator produces a plurality of dynamically modified designs based on the set of rules for ranking a plurality of parameters of the performance ranking system (Sweetland ¶¶0089-0102).

Regarding claim 10, Sweetland in view of Guglielmi teaches the system of claim 1, further comprising: a plurality of brands; the plurality of brands each having a set of licensing rules (Guglielmi ¶0039); a design generator; the design generator having a predetermined set of rules for each of the plurality of brands; wherein the licensing rules are incorporated into the design generator so that designs can be generated which comply with the set of rules for each of the plurality of brands (Sweetland 

Regarding claim 11, Sweetland teaches a design creation and distribution, comprising: an application server (¶0015); a database (Figure 11 and ¶0102); the database having a plurality of datasets; the datasets having data (¶0063 and 0071); a graphical user interface (¶¶0015-0016); the graphical user interface having a design page feature (¶¶0019-0020); the graphical user interface having a dataset page feature (¶¶0063 and 0071); the graphical user interface having an export page feature (¶¶0035 and 0080); wherein a user can generate a plurality of designs from a single design template (¶¶0072-0078); an e-commerce integration feature; the e-commerce integration feature having a set of parameters associated with a plurality of e-commerce websites.

Sweetland does not explicitly teach a product database; an e-commerce integration feature; and the e-commerce integration feature having a set of parameters associated with a plurality of e-commerce websites. Guglielmi teaches a flexible system for producing photobooks including the known elements of a product database (Figure 1 and ¶¶0024-0026) an e-commerce integration feature; and the e-commerce integration feature having a set of parameters associated with a plurality of e-commerce websites (Guglielmi ¶¶0026, 0032-0033, and 0041-0049). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sweetland, to include a product database and an e-commerce integration feature as taught by Guglielmi, in order to make the task less “involved and time-consuming,” as well as “to product proper content,” as suggested by Guglielmi (¶0001). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Guglielmi, the results of the combination were predictable.

Regarding claim 12, Sweetland in view of Guglielmi teaches the system of claim 11, further comprising: wherein the e-commerce integration feature integrates the design creation system with each of a plurality of e-commerce websites using the set of parameters associated with the respective e-commerce website (Guglielmi ¶¶0026, 0032-0033, 0041-0049).

Regarding claim 13, Sweetland in view of Guglielmi teaches the system of claim 11, further comprising: wherein the e-commerce integration feature integrates the distribution system with each of a plurality of e-commerce websites using the set of parameters associated with the respective e-commerce website (Guglielmi ¶¶0026, 0032-0033, 0041-0049).

Regarding claim 14, Sweetland in view of Guglielmi teaches the system of claim 11, further comprising: wherein the e-commerce integration feature integrates the publishing system with each of a plurality of e-commerce websites using the set of parameters associated with the respective e-commerce website (Guglielmi ¶¶0026, 0032-0033, 0041-0049).

Regarding claim 15, Sweetland in view of Guglielmi teaches the system of claim 11, further comprising: a bulk upload feature; the bulk upload feature having a plurality of designs; a plurality of e-commerce platforms; the plurality of e-commerce platforms having a selectable group; wherein the plurality of designs are uploaded to the selectable group of the plurality of e- commerce platforms (Sweetland ¶¶0088-0098).

Regarding claim 16, Sweetland in view of Guglielmi teaches the system of claim 11, further comprising: a bulk upload feature; the bulk upload feature having a plurality of rules; a plurality of e-commerce platforms; the plurality of e-commerce platforms having a selectable group; wherein the plurality of rules are uploaded to the selectable group of the plurality of e- commerce platforms (Sweetland ¶¶0088-0098).

Regarding claim 17, Sweetland in view of Guglielmi teaches the system of claim 11, further comprising: a bulk upload feature; the bulk upload feature having a plurality of products; a plurality of e-commerce platforms; the plurality of e-commerce platforms having a selectable group; wherein the plurality of products are uploaded to the selectable group of the plurality of e-commerce platforms (Sweetland ¶¶0088-0098).

Regarding claims 18-20, all of the limitations in claims 18-20 are closely parallel to the limitations of system claims 1-17, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-patent literature Chen, Weiwei teaches an online community trading system, requirement analysis, prototype design, database design, and search engine implantation. 
Underwood et al., US Patent 7,779,352 B1, teaches a method and apparatus for generating a website using a multi-dimensional description of the website.
Kleinschmidt et al., US Patent 9,244,900 B2, teaches template based website development and management. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625